DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant’s response after the final action. Claims 1,3 8-9, 16, 20, 26, 30-32,  and 81 have been amended, claims 2, 4, 7, 10-15, 17, 19, 21-22, 27-29, 33-42 and 45-80 have been cancelled, no claims have been newly added and thus claims are currently pending.
In light of the Applicant’s amendments, the previous 35 U.S.C. 102 rejection and 35 U.S.C. 103 rejections are withdrawn and claims 1, 3, 5-6, 8-9, 16, 18, 20, 23-26, 30-32, 43-44, and 81 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claim 5 line 1 to read “The apparatus of claim1,”
Please amend claim 6 line 1 to read “The apparatus of claim 1,”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Slessarev (U.S. PG Pub. 2009/0120435) discloses an apparatus for controlling an amount of at least one gas X in a subject's lung to attain a series of targeted end tidal partial pressures of the at least one gas X (PetXT) (Par. [0028]-Par. [0031] discloses maintaining and thus controlling end tidal concentration of a gas X), the series of targeted end tidal partial pressures of the at least one gas X (PetXT) selected to stimulate a physiological response, the apparatus comprising (Par. [0039]-Par. [0044] discloses an end tidal concentration to be physiologically consumed by a user): (1) a gas delivery device (Par. [0055] discloses a gas delivery circuit); (2) a control system for controlling the gas delivery device (Par. [0056] discloses controlling gas delivery), wherein the control system is adapted to target a series of PetXT T values comprising at least one of a set of PetXT increments and a set of PetXT decrements, the control system including means for (Par. [0151] discloses a series of data for respective intervals with increments and decrements; Fig. 4-6 show data obtained from a subject whose end tidal values were controlled and set to target levels): a. Obtaining input of a series of logistically attainable PetXT values for the series of respective intervals (Fig. 4-6 show data obtained from a subject whose end tidal values were controlled and set to target levels for respective intervals); b. Performing a prospective computation an amount of gas X required to be inspired by the subject in an inspired gas to target the PetXT for a respective interval (Par. [0039]-Par. [0042]); and c. Controlling the amount of gas X in a volume of gas delivered to the subject in a respective interval to target the respective PetXT for the interval (Par. [0058]-Par. [0059 discloses a feedback control to adjust the gas flow); wherein at least one of a length and a number of intervals in the series of respective intervals is selected to show a pattern of the subject's physiological response including a dose response to the at least one of the set of PetXT increments and the set of PetXT decrements (Fig. 4-6 show data over respective intervals of a patient in response to changing PETCO2).
Slessarev is not found to disclose the specifics of each interval being a respective breath and the control system configured to perform a computation of an amount of gas X required to be inspired by the patient in an inspired gas to target the PetX[i]T for a respective breath [i] using inputs required to compute a mass balance equation including input of the concentration of gas X in the mixed venous blood entering the subject's pulmonary circulation for gas exchange in a respective breath [i] (CMVX[i]), wherein one or more values required to control the amount of gas X in a volume of gas delivered to the subject is output from the mass balance equation based on the prospective computation, as recited in independent claims 1, 20 and 26.
Claims 1, 3, 5-6, 8-9, 16, 18, 20, 23-26, 30-32, 43-44, and 81 are allowed by virtue of their dependency upon independent claims 1, 20 and 26.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        3/25/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785